Citation Nr: 0326283	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-12772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disability of the 
feet including hammer toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran reportedly served on active duty from May 1985 to 
July 1987.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision which denied service 
connection for a psychiatric disorder including PTSD, a back 
disorder, and a disability of the feet including hammer toes.  
The veteran testified at a Board hearing in May 2003.  
Subsequently, additional VA medical records were submitted.

At her Board hearing, the veteran reported that she served in 
the Air National Guard from August 1984 to December 1984 
(this possibly was initial active duty for training), that 
she had active duty in the Air Force from May 1985 to July 
1987, and that she later had service in the Air Force Reserve 
until about 2000.  Most of her service medical records have 
not been obtained by the VA, although the RO has made a 
number of unsuccessful attempts to get them.  Her personnel 
records, including DD Forms 214, also have not been secured.  
In the judgment of the Board, additional efforts should be 
made to obtain service records, as part of the duty to assist 
the veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  She 
should also be given an opportunity to identify other 
pertinent medical records which might support her claims.



In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should make additional efforts 
to locate and obtain the veteran's 
complete service medical and personnel 
records from all her periods of service.  
This should include contact with the 
National Personnel Records Center and all 
other service department offices which 
might have records from the veteran's Air 
National Guard and Air Force (including 
active duty and Reserve) service.  
Periods of service should be verified, 
and copies of all DD Forms 214 obtained.  
The RO should also ask the veteran and 
her representative to provide copies of 
all her service medical and personnel 
records which they may possess.  Efforts 
to obtain complete service records must 
continue until the records are obtained 
or it is shown that the records no longer 
exist or that further efforts to obtain 
them would be futile.  38 C.F.R. 
§ 3.159(c)(2).

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of treatment for psychiatric, 
back, and foot problems before, during, 
and after her periods of military 
service, and she should execute necessary 
records-release forms.  The RO should 
then attempt to obtain copies of the 
related medical records which have not 
previously been obtained.

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claims for service 
connection.  If the claims are denied, 
the veteran and her representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

